DETAILED ACTION
Status of the Application
Receipt of the Response after Non-Final Office Action filed 06/30/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the filing of a terminal disclaimer: the double patenting rejections over Application No. 17/262,739 and 17/262/738.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10 and 13-22
Withdrawn claims: 				None
Previously cancelled claims: 		11-12
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-10 and 13-22
Currently rejected claims:			1-10 and 13-22
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 13-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2001/0039264; previously cited).
Regarding claim 1,  Abe teaches a composition comprising: a characterizing flavor (corresponding to trehalose (Abstract) and added flavor component [0030]); a taste modifying composition including six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]) and eight polar amino acids (corresponding to threonine, histidine, lysine, arginine, tyrosine [0018], aspartic acid, serine, and glutamic acid [0020]); wherein the non-polar amino acids are present in amounts which overlap the claimed equal molar concentrations ([0018]).  Although the disclosed molar content ranges of the amino acids are substantially broader than the claimed content, the claim does not require (a) any amount of characterizing flavor or amino acids; (b) any type of characterizing flavor; or (c) any specific amino acids, so that the claimed ratio is ineffective in terms of defining an effect the composition would have on the resultant overall flavor composition.  Therefore, even though the disclosure of Abe is broad, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations. MPEP 2131.03 II.
Regarding claim 2, Abe teaches the invention as disclosed above in claim 1, including the non-polar amino acids are proline, alanine, valine, glycine, leucine, and isoleucine ([0018]).
Regarding claim 3, Abe teaches the invention as disclosed above in claim 1, including the composition comprising six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]). 
Regarding claim 4, Abe teaches the invention as disclosed above in claim 1, including the composition comprising six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]).
Regarding claim 5, Abe teaches the invention as disclosed above in claim 1, including the polar amino acids are threonine, histidine, lysine, arginine, tyrosine ([0018]), aspartic acid, serine, and glutamic acid ([0020]).
Regarding claim 6, Abe teaches the invention as disclosed above in claim 1, including the polar amino acids are aspartic acid and glutamic acid ([0020]).
Regarding claim 7, Abe teaches the invention as disclosed above in claim 1, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]), which overlaps the claimed range. 
Regarding claim 13, Abe teaches the invention as disclosed above in claim 1, including the composition is in the form of a powder ([0028]).
Regarding claim 14,  Abe teaches a consumable (corresponding to food and drink [0030]) comprising: a composition including a characterizing flavor (corresponding to trehalose (Abstract) and added flavor component [0030]); a taste modifying composition including six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]) and eight polar amino acids (corresponding to threonine, histidine, lysine, arginine, tyrosine [0018], aspartic acid, serine, and glutamic acid [0020]); wherein the non-polar amino acids are present in amounts which overlap the claimed equal molar concentrations ([0018]).  Although the disclosed molar content ranges of the amino acids are substantially broader than the claimed content, the claim does not require (a) any amount of characterizing flavor or amino acids; (b) any type of characterizing flavor; or (c) any specific amino acids, so that the claimed ratio is ineffective in terms of defining an effect the composition would have on the resultant overall flavor composition.  Therefore, even though the disclosure of Abe is broad, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations. MPEP 2131.03 II.
Regarding claim 15, Abe teaches the invention as disclosed above in claim 14, including the non-polar amino acids are proline, alanine, valine, glycine, leucine, and isoleucine ([0018]).
Regarding claim 16, Abe teaches the invention as disclosed above in claim 14, including the polar amino acids are threonine, histidine, lysine, arginine, tyrosine ([0018]), aspartic acid, serine, and glutamic acid ([0020]).
Regarding claim 17, Abe teaches the invention as disclosed above in claim 14, including the polar amino acids are aspartic acid and glutamic acid ([0020]).
Regarding claim 18, Abe teaches the invention as disclosed above in claim 14, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]), which overlaps the claimed range.
Regarding claim 22, Abe teaches the invention as disclosed above in claim 14, including the composition comprising six non-polar amino acids (corresponding to proline, alanine, valine, glycine, leucine, and isoleucine [0018]).

Claim Rejections - 35 USC § 103
Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2001/0039264; previously cited) as applied to claims 1 and 14 above, and further in view of Brandt (Brandt, L.A., “Pouring on Flavor in Beverages”, 2003, prepared Foods, https://www.preparedfoods.com/articles/107184-pouring-on-flavor-in-beverages; previously cited).
Regarding claim 8,  Abe teaches the invention as disclosed above in claim 1, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]) and that a flavoring additive is included in the composition for its inclusion in food and drink ([0030]).  It does not teach that the composition includes about 0.1-6% by weight of the taste modifying composition.
However, Brandt teaches that the amount of flavoring in a beverage depends on processing conditions and the content of other ingredients (page 1, paragraph 1), which implies that the concentration of the other ingredients such as the taste modifying composition will vary as well.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Abe to have an amount of taste modifying composition as taught by Brandt.  As the amount of taste modifying composition is a variable that can be modified, among others, by adjusting the amount of flavor composition, with the concentration of the taste modifying composition both decreasing/increasing as the concentration of the flavor composition is increased/decreased, the amount of taste modifying composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed the amount of taste modifying composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of taste modifying composition in the composition of Abe to obtain the desired flavor as taught by Brandt (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since Abe discloses that the composition includes about 24-92% by weight of the characterizing flavor and the concentration, it also discloses that the composition comprising an amount of taste modifying composition of about 8-76%.  However, the addition of a flavor additive will decrease the content range of taste modifying composition, thereby overlapping the claimed range and the selection of a value within the overlapping range renders the claimed concentration obvious.
Regarding claim 9,  Abe teaches the invention as disclosed above in claim 8, including the composition includes amounts of the non-polar amino acids that overlap the claimed range ([0018]).
Regarding claim 10,  Abe teaches the invention as disclosed above in claim 8, including the composition includes amounts of the polar amino acids that overlap the claimed range ([0018], [0020]).
Regarding claim 19,  Abe teaches the invention as disclosed above in claim 14, including the composition includes about 24-92% by weight of the characterizing flavor (corresponding to weight ratio of amino acid composition to trehalose being 0.45-1.6/0.5-5.0 [0016]) and that a flavoring additive is included in the composition for its inclusion in food and drink ([0030]).  It does not teach that the composition includes about 0.1-6% by weight of the taste modifying composition.
However, Brandt teaches that the amount of flavoring in a beverage depends on processing conditions and the content of other ingredients (page 1, paragraph 1), which implies that the concentration of the other ingredients such as the taste modifying composition will vary as well.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Abe to have an amount of taste modifying composition as taught by Brandt.  As the amount of taste modifying composition is a variable that can be modified, among others, by adjusting the amount of flavor composition, with the concentration of the taste modifying composition both decreasing/increasing as the concentration of the flavor composition is increased/decreased, the amount of taste modifying composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed the amount of taste modifying composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of taste modifying composition in the composition of Abe to obtain the desired flavor as taught by Brandt (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since Abe discloses that the composition includes about 24-92% by weight of the characterizing flavor and the concentration, it also discloses that the composition comprising an amount of taste modifying composition of about 8-76%.  However, the addition of a flavor additive will decrease the content range of taste modifying composition, thereby overlapping the claimed range and the selection of a value with the overlapping range renders the claimed concentration obvious.
Regarding claim 20,  Abe teaches the invention as disclosed above in claim 19, including the composition includes amounts of the non-polar amino acids that overlap the claimed range ([0018]).
Regarding claim 21,  Abe teaches the invention as disclosed above in claim 19, including the composition includes amounts of the polar amino acids that overlap the claimed range ([0018], [0020]).

Response to Arguments
Claim Rejections –  35 U.S.C. §102(a)(1) of claims 1-7, 13-18, and 22 over Abe: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the objectives of the amino acid-trehalose composition of Abe are to: (A) compensate for the reduction of amino acid levels in the blood due to exercise; (B) control amino acid concentration in the blood; and (C) ensure a desired high level of amino acid concentration in the blood.  Applicant argued that [0018] of Abe discloses very broad ranges of molar concentrations of amino acids for its amino acid-trehalose  composition without any suggestion that the composition contains equal molar amounts of at least four non-polar amino acids as claimed or the benefits associated with this concentration. Applicant stated that the preferred embodiments described in [0022]-[0024] of Abe does not disclose more than two or three non-polar amino acids having overlapping concentration ranges.  Applicant stated that Abe merely provides broad amino acid ranges without further guidance and that Table 1 of Abe informs one having ordinary skill in the art that the non-polar amino acids are not to be present in equal molar concentrations in its amino acid-trehalose composition (Applicant’s Remarks, page 2, paragraph 5 – page 7, paragraph 2).
However, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, the preferred embodiments described in [0022]-[0024] of Abe do not teach away from its broad disclosure regarding amino acid content and concentrations in [0018].  As described above in the rejection of claims 1 and 14, the claims do not require (a) any amount of characterizing flavor or amino acids; (b) any type of characterizing flavor; or (c) any specific amino acids, so that the claimed ratio is ineffective in terms of defining an effect the composition would have on the resultant overall flavor composition.  Therefore, even though the disclosure of Abe is broad, it is sufficiently specific to anticipate the claimed composition due to the absence of the noted limitations. MPEP 2131.03 II.  Since the prior art has been shown to sufficiently anticipate the claim, Applicant’s arguments are unpersuasive and the rejections of claims 1-7, 13-18, and 22 are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 8-10 and 19-21 over Abe and Brandt: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the Office did not establish that the amount of the taste modifying composition or the amounts/ratios of the non-polar amino acids are result effective variables that can be optimized by routine experimentation.  Applicant stated that the prior art must recognize a particular parameter as having an effect on a property in order for that parameter to be considered a results-effective variable.  Applicant pointed to the PTAB decision in Ex parte Naoki Mizuno et al. which addressed the issue of ratios of claim components being result-effective variables and routine optimization.  Applicant stated that the PTAB reversed the Examiner’s rejection because the PTAB held that the Examiner did not show (1) that the particle size and pore diameter of the prior art possess the claimed relationship, (2) that the prior art recognized the claimed parameter as a result-effective variable, or (3) why a person of skill in the art would have selected parameters to achieve the claimed ratio.  Applicant stated that this PTAB decision applies to the present application as the claims in Ex parte Mizuno and the present application both include claimed ratios.  Applicant argued that the Office’s reliance on routine optimization regarding the amounts and ratios of the non-polar amino acids is inappropriate because: (1) the prior art does not disclose the claimed relationship of the ratios of the at least for non-polar amino acids; (2) there is no recognition in the prior art of any result that is specifically affected by the ratios of the non-polar amino acids to one another; (3) there is no recognition in the prior art of any result that is specifically affected when the ratios of the non-polar amino acids are equal; and (4) the Office fails to articulate any rationale why a person of skill in the art would be motivated to alter the amounts of the non-polar amino acids to achieve the claimed equal molar concentration and expect enhancement of flavor.  Applicant stated that the Office has not pointed to any teaching in the cited references or provided any explanation based on scientific reasoning that would support the conclusion that those skilled in the art would have considered it obvious to optimize the prior art compositions by modifying the concentration of the taste modifying composition or ratios of the at least four non-polar amino acids (Applicant’s Remarks, page 7, paragraph 3 – page 10, paragraph 1).
However, the Examiner points out that the ratios of non-polar amino acids recited by claims 1 and 14 are anticipated by the disclosure of Abe and are not described as being result-effective variables or as being modified.  Therefore, Applicant’s assertion that the Office did not establish that the ratios of the non-polar amino acids are result-effective variables and the assertion that the Office has not pointed to any teaching in the cited references or provided any explanation based on scientific reasoning that would support the conclusion that those skilled in the art would have considered it obvious to optimize the prior art compositions by modifying the ratios of the at least four non-polar amino acids are moot.  In the rejection of claims 8 and 19 above, Abe teaches that the non-polar amino acids and a characterizing flavor (corresponding to trehalose (Abstract) and added flavor component [0030]) are included in a flavor composition as described above in the rejection of claim 1.  In response to the assertion that the prior art must recognize a particular parameter as having an effect on a property in order for that parameter to be considered a results-effective variable, Brandt teaches that the amount of flavoring in a beverage depends on processing conditions and the content of other ingredients (page 1, paragraph 1).  Since the concentration of the overall flavor composition within a beverage is dependent upon processing conditions and the content of additional ingredients, the concentration of the ingredients within the overall flavoring such as the taste modifying composition will vary as well (e.g., a beverage having a 10% concentration of a flavor composition wherein the flavor composition contains 5% of the taste modifying composition will have a higher concentration of taste modifying composition than a beverage having a 5% concentration of a flavor composition wherein the flavor composition contains 5% of the taste modifying composition).  Therefore, since the purpose of a flavoring in a beverage is to add flavor and the Brandt reference teaches the amount of flavoring in a beverage is dependent upon other factors, the prior art recognizes the amount of the overall flavoring composition (and the components within the flavoring composition) is a result-effective variable.  In response to the assertions that (1) the prior art does not disclose the claimed relationship of the ratios of the at least for non-polar amino acids; (2) there is no recognition in the prior art of any result that is specifically affected by the ratios of the non-polar amino acids to one another; (3) there is no recognition in the prior art of any result that is specifically affected when the ratios of the non-polar amino acids are equal, there is no requirement that the prior art reference recognizes these features, especially wherein the prior art discloses the equimolar ratio as claimed.  Furthermore, there is no reason for the Office to articulate a rationale why a person of skill in the art would be motivated to alter the amounts of the non-polar amino acids to achieve the claimed equal molar concentration since the prior art reference discloses the claimed equimolar ratio and therefore, no alteration of the amounts of non-polar amino acids is required.  It is also noted that the data provided in Example 1 of the  present specification does not describe the types of amino acids or their amounts/ratio in the taste modifying composition of Example 1, which is the only example provided in the present specification.  Therefore, Applicant does not sufficiently show: the claimed relationship of the ratios of the at least for non-polar amino acids; any result that is specifically affected by the ratios of the non-polar amino acids to one another; or any result that is specifically affected when the ratios of the non-polar amino acids are equal.  Since the prior art has been shown to teach all features of claims 8-10 and 19-21, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.  

Double Patenting Rejections – claims 1 and 14 over co-pending claims 1, 14, and 17-18 of Application No. 17/262,739; claims 1 and 14 over co-pending claims 1, 15, and 18-19 of Application No. 17/262,738: Applicant filed terminal disclaimers for these co-pending applications (Applicant’s Remarks, page 10, paragraph 2).
In light of the terminal disclaimers filed for the co-pending applications, the provisional double patenting rejections are withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791